                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


 GREAT PLAINS MANUFACTURING, INC.,

                   Plaintiff,
                                                   Case No. 18-2005-JAR
          v.

 KUHN KRAUSE, INC.,

                   Defendant.

                                           ORDER

         In this patent suit, the parties have filed a joint motion (ECF No. 44) to stay

temporarily the case and pending deadlines to allow them to focus on settlement

discussions. They report having reached “an agreement in principle to settle this case.” To

conserve the time and resources of the parties and the court, the stay is granted.

         IT IS THEREFORE ORDERED:

         1.       The parties’ joint motion to stay proceedings until December 21, 2018, is

granted. All pretrial proceedings in this case are stayed until further order of the court.

         2.       If dismissal papers are not filed by December 21, 2018, the parties shall

submit by e-mail to the undersigned’s chambers a proposed amended scheduling order.

         Dated November 26, 2018, at Kansas City, Kansas.

                                                              s/ James P. O=Hara
                                                             James P. O=Hara
                                                             U.S. Magistrate Judge

                                               1
O:\ORDERS\18-2005-JAR-44.docx
